Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action.

The current application filed June 17, 2021 is a reissue application of 15/837,558 (U.S. Patent No. 10,324,566 issued June 18, 2019).

Claims 1-18 were initially pending in the application.  Claims 1, 7, 11, 12, and 18 were amended and Claims 21-27 were newly added in a preliminary amendment filed on June 17, 2021.  As discussed in more detail below the numbering of said claims is incorrect.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,324,566 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Content of Reissue Applications
The applicant has failed to satisfy the requirements of 37 CFR 1.173(c), (e), and (g) in the amendment filed 6/17/2021:
 (c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims. 

(e) Numbering of patent claims preserved. Patent claims may not be renumbered. The numbering of any claim added in the reissue application must follow the number of the highest numbered patent claim.

(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

Applicant has not provided a proper explanation of support for the claim amendments made. The list of citations provided does not constitute an actual explanation of support. In order to overcome this objection applicant must provide a specific “explanation of support” for all matter added via this amendment and all future amendments. The examiner recommends providing an explicit citation and explanation of support for each and every added or amended limitation of the claims separately to avoid the same error in the future.  
Additionally, the amendment is improper because the amendments to the claims are not made relative to the patent itself.  It would appear the amendment was made relative to the final amendment paper in the original prosecution.  This has resulted in the numbering of the claims being incorrect, for example claims 16-20 in the amendment paper are actually patent claims 14-18.  While new claims 21-27 should be renumbered to claims 19-25.  Appropriate correction is required.  In the rejections below, original claims 1-18 and their amended versions will be referred to as 1-18 (thus claims 16-20 in the amendment will be referred to as claims 14-18).  The new claims will be referred to as claims 21-27 until the correction is made.
Appropriate correction is required for the current amendment and all future amendments must also conform to this practice.  Failure to conform to these practices for all previous amendments and any future amendments will result in the response being deemed as noncompliant.


Claim Objections
Claims 19-27 are objected to because of the following informalities:  As stated in 37 C.F.R. 1.173(e), “(e) Numbering of patent claims preserved. Patent claims may not be renumbered. The numbering of any claim added in the reissue application must follow the number of the highest numbered patent claim.”.  Thus, claims 19 and 20, which are actually original claims 17 and 18 must be numbered as 17 and 18 because as stated above they “may not be renumbered”.  While claims 21-27 should follow the number of the highest numbered patent claim, thus they must be renumbered to claims 19-25.  Appropriate correction is required.

Claim Rejections - 35 USC § 251
Claims 1-18 and 21-27 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II)(A))  In the instant case and by way of the preliminary amendment, Applicant seeks to broaden at least independent claims 1 and 17 with the amendment to claims 1 and 17 and the addition of independent claims 21 and 27 in this reissue at least by deleting/omitting limitations found in the original patent claims or making said limitations optional.
(Step 2: MPEP 1412.02(II)(B))  The record of the prior 15/837,558 application prosecution indicates that an amendment was filed along with Applicant Arguments/Remarks filed on September 18, 2018.  Applicant made the following amendments (using claim 1 for reference):

    PNG
    media_image1.png
    548
    590
    media_image1.png
    Greyscale

Applicant explicitly argued in an attempt to overcome the applied prior art references: 

    PNG
    media_image2.png
    330
    637
    media_image2.png
    Greyscale

(page 8, Applicant’s Arguments/Remarks 
filed September 18, 2018 in application 15/837,558)

In response to these amendments and arguments the examiner passed the case to allowance, however an examiner’s amendment was included in the Notice of Allowance mailed February 6, 2019.  The examiner added the following limitation to the independent claims in said examiner’s amendment (using claim 1 for reference):

    PNG
    media_image3.png
    106
    633
    media_image3.png
    Greyscale


Additionally, the record of the parent 14/722,526 application prosecution indicates that an amendment was filed along with Applicant Arguments/Remarks filed on July 10, 2017.  Applicant made the following amendments (using claim 1 for reference):

    PNG
    media_image4.png
    620
    636
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    53
    632
    media_image5.png
    Greyscale


Thus, at least the following limitations found in patent claims 1 and 17 that correspond to the arguments and amendments made during prosecution which state the following are all considered to be surrender generating limitations (using claims 1 and 17 for reference): 
Claim 1:
a touch controller configured to determine a location of a touch within the touch-sensing region based on signal data from the touch sensor arrangement; 

discriminate between an object spaced from the touch-sensing region and an object in contact with the touch-sensing region, 

wherein the touch-sensitive apparatus is further configured to match a position of the object in contact with the touch-sensing region, as determined by the computer vision controller, with the location of the touch in the touch-sensing region, as determined by the touch controller,

wherein the touch-sensitive apparatus is further configured to assign a unique identifier to at least one of the at least one object or a user of the at least one object, said user being detected by the computer vision controller.

Claim 17:
operating a touch controller to determine a location of the touch within the touch-sensing region based on the signal data; 

discriminate between an object spaced from the touch-sensing region and an object in contact with the touch-sensing region,

matching a position of the object in contact with the touch-sensing region, as determined by the computer vision controller, with the location of the touch in the touch-sensing region, as determined by the touch controller,

assigning a unique identifier to at least one of the at least one object or a user of the at least one object, said user being detected by the computer vision controller.

Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  Additionally, reissue recapture applies to related family member applications (See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 94 USPQ2d 1598 at 1606 (Fed. Cir. Apr. 12, 2010) (a more limited recapture rule would undercut “the rule against recapture’s public-reliance rationale” and a patent family’s entire prosecution history should be reviewed “when applying both the rule against recapture and prosecution history estoppel.”)).  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application and the patent family's prosecution for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, in the instant case the complete or partial omission of the surrender-generating limitations discussed above equates to attempting to recapture surrendered subject matter and thus by omission some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.  
(Step 3: MPEP 1412.02(II)(C)) It must be determined whether the reissue claim omits or broadens any limitation that was added/argued during the original prosecution to overcome an art rejection.  Such an omission in a reissue claim, even if it includes other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu , 258 F.3d at 1371-72, 59 USPQ2d at 1600.  Simply stated, claims 1-18 either completely or partially omit the following surrender-generating limitations found in claims 1 and 17,  “a touch controller configured to determine a location of a touch within the touch-sensing region based on signal data from the touch sensor arrangement;” “wherein the touch-sensitive apparatus is further configured to match a position of the object in contact with the touch-sensing region, as determined by the computer vision controller, with the location of the touch in the touch-sensing region, as determined by the touch controller,” and “wherein the touch-sensitive apparatus is further configured to assign a unique identifier to at least one of the at least one object or a user of the at least one object, said user being detected by the computer vision controller;” (or the similar limitations found in patent claim 17) and thus would amount to impermissible recapture due to the omission of surrender-generating limitations.  Claims 21-27 either completely or partially omit the following surrender-generating limitations found in claims 1 and 17, “a touch controller configured to determine a location of a touch within the touch-sensing region based on signal data from the touch sensor arrangement;” “discriminate between an object spaced from the touch-sensing region and an object in contact with the touch-sensing region,” “wherein the touch-sensitive apparatus is further configured to match a position of the object in contact with the touch-sensing region, as determined by the computer vision controller, with the location of the touch in the touch-sensing region, as determined by the touch controller,” and “wherein the touch-sensitive apparatus is further configured to assign a unique identifier to at least one of the at least one object or a user of the at least one object, said user being detected by the computer vision controller;” (or the similar limitations found in patent claim 17).
Additionally, reissue claims 1-18 and 21-27 are not materially narrowed in other respects that relate to the surrendered subject matter to avoid said impermissible recapture.
Therefore, impermissible recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.


Reissue Oath/Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based (see 37 CFR 1.175 and MPEP § 1414).  As explained above in reference to the rejection in view of impermissible recapture, the error on which the reissue is based on according to the declaration is not an error upon which reissue can be based because it amounts to impermissible recapture.  More specifically, the error states that the limitation to be removed in order to broaden the claims is one of the surrender-generating limitations as discussed above.  Additionally, the reissue oath/declaration suffers from the same claim numbering errors as the amendment itself.  The declaration refers to claims 1 and 19 when it is clear the applicant is actually referring to claims 1 and 17.  

Claims 1-18 and 21-27 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newton et al. (U.S. Patent No. 2011/0205186, published August 25, 2011, hereinafter Newton).
Regarding independent claim 21, Newton discloses a system comprising: a touch surface (paragraphs [0003] and [0050] of Newton);
a touch sensor configured to be responsive to a touch within a touch-sensing region on the touch surface, wherein the touch sensor comprises a plurality of emitters and a plurality of detectors (paragraphs [0003] and [0050] of Newton); and  
an imaging system configured to image a scene external to the touch surface, wherein the imaging system is configured to have an optical axis that is non-perpendicular to the touch surface (Figs. 1A and 1C, paragraphs [0033]-[0036] and Fig. 2, paragraph [0045] of Newton).

Regarding independent claim 22, Newton discloses that the controller is configured to detect an object in the scene and track the object over time (paragraphs [0051]-[0054] of Newton).

Regarding independent claim 23, Newton discloses that the imaging system comprises a stereoscopic camera system arranged to capture one or more images of the scene from at least two different directions to generate a depth image to detect at least one object within the scene (Figs. 1A and 1C, paragraphs [0033]-[0036] and Fig. 2, paragraph [0045] of Newton).

Regarding independent claim 25, Newton discloses that the imaging system is configured to be positioned in line with the touch surface (Figs. 1C, paragraphs [0033]-[0036] and Fig. 2, paragraph [0045] of Newton).

Regarding independent claim 26, Newton discloses that the imaging system is configured to be arranged in a corner of the touch surface (Figs. 1C, paragraphs [0033]-[0036] and Fig. 2, paragraph [0045] of Newton).

Regarding independent claim 27, Newton discloses a method comprising: receiving touch data responsive to signals processed from a plurality of detectors arranged around a periphery of a touch surface, said signals comprising light emitted from a plurality of emitters arranged around the periphery of the touch surface (paragraphs [0003] and [0050] of Newton); 
receiving image data from a camera system configured to monitor a scene external to the touch surface (Figs. 1A and 1C, paragraphs [0033]-[0036] and Fig. 2, paragraph [0045] of Newton); and 
detecting an object in the scene from the image data (paragraphs [0051]-[0054] of Newton); and 
tracking the detected object with respect to its interaction with the touch surface over time (paragraphs [0049]-[0050] and [0119]-[0120] of Newton).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (U.S. Patent No. 2011/0205186, published August 25, 2011, hereinafter Newton) in view of Ludwig et al. (U.S. Patent Application Publication No. 2013/0141388, published June 6, 2013, hereinafter Ludwig).
Regarding dependent claim 24, Newton does not explicitly disclose the imaging system is configured to be positioned below the touch surface.  However, Ludwig discloses an imaging system is configured to be positioned below the touch surface (Fig. 11 and paragraphs [0046]-[0047] of Ludwig).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Newton with the well-known teachings of Ludwig because as explicitly stated by Ludwig there are a wide range of camera sizes and positions that can be used to capture hand expressions within 3-space regions, the implementation in Fig. 11 with the camera below allow for the detection of both the portion of the finger in contact with the touch surface and the parts of the finger that curve away from the touch surface (paragraph [0046]-[0047] of Ludwig).  Additionally, the discussion in Ludwig regarding the idea that there are a wide range of camera sizes and positions that can be used to capture hand expressions within 3-space regions or in other words a simple substitution of one known element (camera below the touch surface) with another known element (other camera positions discussed in Newton) to obtain predictable results (capturing hand expressions within 3-space regions) (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992